Citation Nr: 1747995	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-34 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

2.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

3.  Entitlement to service connection for a left elbow disorder.

4.  Entitlement to service connection for arthritis (all body), claimed as pain in the limb.

5.  Entitlement to service connection for a gastrointestinal disorder, to include diverticulitis and hemorrhoids.

6.  Entitlement to an initial rating in excess of 10 percent for the service-connected cervical spine disability.

7.  Entitlement to an initial compensable rating for the service-connected left knee disability.

8.  Entitlement to an initial compensable rating for a ganglion cyst of the left hand. 

9.  Entitlement to an increased rating in excess of 20 percent for the service-connected right knee disability.

10.  Entitlement to an increased rating in excess of 20 percent for a lumbar spine disability.

11.  Entitlement to an increased rating in excess of 10 percent for left lower extremity radiculopathy.

12.  Entitlement to an increased rating in excess of 10 percent for right lower extremity radiculopathy.

13.  Entitlement to an increased rating in excess of 10 percent for headaches.

14.  Entitlement to a total disability rating based on unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney-at-Law


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1987 to February 1988, from February 2003 to May 2003, and from July 2006 to November 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from March 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of (1) service connection for a gastrointestinal disorder, to include diverticulitis and hemorrhoids; (2) an initial rating in excess of 10 percent for the service-connected cervical spine disability; (3) an initial compensable rating for the service-connected left knee disability; (4) an initial compensable rating for a ganglion cyst of the left hand; (5) an increased rating in excess of 20 percent for the service-connected right knee disability; (6) an increased rating in excess of 20 percent for a lumbar spine disability; (7) an increased rating in excess of 10 percent for left lower extremity radiculopathy; (8) an increased rating in excess of 10 percent for right lower extremity radiculopathy; (9) an increased rating in excess of 10 percent for headaches; and (10) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right and left carpal tunnel syndrome manifested to a compensable degree within one year following separation from service.

2.  The Veteran's currently diagnosed left elbow disorder (tennis elbow) was not incurred in service and is not otherwise related to service.

3.  The Veteran has not been diagnosed with arthritis of any joint, claimed as pain in the limb.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2017).

2.  The criteria for service connection for left carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2017).

3.  The criteria for service connection for a left elbow disorder have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1116(a)(2), 1131, 5103(a), 5103A, 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for arthritis (all body) have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    
    
Right and Left Carpal Tunnel Syndrome

After a review of the evidence, the Board finds that service connection for right and left carpal tunnel syndrome is warranted.

Initially, the Board notes that carpal tunnel syndrome is deemed an organic disease of the nervous system.  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part IV.ii.2.B.2.b; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307. 

As noted above, the Veteran was discharged from his last period of active duty service in November 2007.  Private treatment records dated one month after separation in December 2007 from the Centro Neurologico del Oeste include a nerve conduction report due to reports of left hand numbness.  The nerve conduction study showed evidence of left carpal tunnel syndrome affecting the sensory fibers.  In a February 2008 private treatment records, the Veteran was seen for right and left wrist pain.  In a 2008 follow-up treatment note (month illegible), the Veteran was diagnosed with right and left carpal tunnel syndrome and cubital syndrome.  VA treatment records dated in May 2008 also confirm a diagnosis of carpal tunnel syndrome.  In a September 2009 private electromyography, the Veteran was noted to have "mild" bilateral carpal tunnel syndrome with median nerve entrapment at the wrists.  This was noted to affect sensory and motor components.  Based on the foregoing, the Board finds that the Veteran's right and left carpal tunnel syndrome manifested and was diagnosed within one year of service separation.  

Moreover, under Diagnostic Code 8515, a rating of 10 percent is assigned for mild incomplete paralysis of the median nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  The December 2007 nerve conduction report indicated that the Veteran had left hand numbness and the carpal tunnel syndrome was affecting the sensory fibers.  A September 2009 private electromyography showed that the Veteran had "mild" bilateral carpal tunnel syndrome with median nerve entrapment at the wrists.  This was noted to affect sensory and motor components.   For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right and left carpal tunnel syndrome manifested to a compensable (10 percent) degree within one year of separation from service.  As such, presumptive service connection is warranted.  


Service Connection Analysis for Left Elbow Disorder

The Veteran generally contends that he has a left elbow disorder that is related to service.  See June 2012 Report of Contact form.  

The Veteran's medical evidence shows a current diagnosis of left tennis elbow.  See December 2009 VA treatment note.

However, service treatment records are negative for any complaints, diagnoses, or treatment pertaining to the left elbow.  In an October 2007 Post-Deployment Health Assessment, the Veteran checked yes as to having swollen or stiff joints, but the pain was indicated as relating to his knees and hip.  For these reasons, the Board finds that the Veteran's left elbow disorder did not manifest in service.

The first instance of documented left elbow symptoms is shown in 2009 VA treatment, two years after service separation.  For example, in a December 2009 VA treatment record, the Veteran was seen for left elbow pain.  At that time, the Veteran reported that he had pain on the left lateral elbow for 1.5 months.  The elbow pain was only with activities and the Veteran specifically denied any past history of elbow pain.  X-rays of the left elbow were normal.  The Veteran was diagnosed with tennis elbow, with no discussion as to etiology. 
In fact, the Veteran himself has not presented any argument as to why he believes his disorder is related to service, aside from his general conclusory statement that it is related.  Aside from the Veteran's general lay statement, the remaining evidence of record does not include any indication that the Veteran's left elbow disorder is related to service.  The Veteran has not been afforded a VA examination regarding the etiology of his left elbow disorder as there is no evidence (other than the Veteran's own conclusory statements) that his disorder is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Board observes that following service separation from his last period of active duty service (November 2007), the Veteran filed a claim in October 2007 for service connection for a lumbar spine, headache, and right knee disorder, but never mentioned  a left elbow disorder at that time.  Moreover, VA joints examinations conducted in February 2004 and September 2008 (for other orthopedic disorders) did not indicate any symptoms or diagnoses pertaining to the left elbow.  

Based on all the foregoing, the Board finds that the Veteran has not presented any competent evidence that his left elbow disorder was incurred in service or is otherwise related to service.  Because the evidence is not in relative equipoise, the benefit of the doubt standard does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As such, service connection for a left elbow disorder is not warranted.


Service Connection for Arthritis

The Veteran generally contends that he has arthritis in his whole body; similarly he has not provided any specific argument.  He has not indicated which joints are purportedly affected by the claimed arthritis.

The Veteran is currently service connected for various orthopedic disabilities; however, none have been found to include arthritis.  For example, he has been granted service connection for discogenic disease of the lumbar spine, right knee patellofemoral syndrome, a herniated disc of the cervical spine, and a meniscal tear of the left knee with chondromalacia.

Further, VA joints and spine examinations of record dated in February 2004, January 2008, January 2012, June 2012, and December 2015 do not show any diagnoses of arthritis of any joint.  The February 2004 and January 2008 VA examination specifically indicated that there were no constitutional symptoms of inflammatory arthritis.  

The Board recognizes the VA assessment of arthralgia.  See e. g., December 2009 VA treatment record (noting arthralgia of the knee).  Notably, however, arthralgia is defined as "pain in a joint."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY(30th ed. 2003).  An assessment of pain is not an assessment of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  As such, service connection benefits are not available for pain/arthralgia.

The Board has reviewed the remaining evidence of record and it does not  show a diagnosis of arthritis in any joint.  As indicated, the Veteran has not specifically indicated which joints are affected by his claimed arthritis.  Accordingly, in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Service connection is therefore not warranted. 

ORDER

Service connection for right carpal tunnel syndrome is granted.

Service connection for left carpal tunnel syndrome is granted.

Service connection for a left elbow disorder is denied. 

Service connection for arthritis (all body) is denied.


REMAND

Procedural Remands

The Veteran's appeal stems from two separate appeal streams, which have been properly merged.  For the reasons discussed below, a remand is warranted to ensure full compliance with due process requirements.

The first appeal stream stems from a March 2009 rating decision in which the AOJ, in pertinent part, adjudicated the following issues: (1) granted service connection and assigned an initial 10 percent rating for a cervical spine disability; (2) granted service connection and assigned an initial noncompensable rating for a left knee disability; (3) granted service connection and assigned an initial noncompensable rating for a ganglion cyst of the left hand; (4) denied a rating in excess of 20 percent for the service-connected right knee disability; and (5) denied service connection for major depressive disorder.   The March 2009 rating decision also denied the claim for left carpal tunnel syndrome (granted herein).

Thereafter, in April 2009, the Veteran filed a Notice of Disagreement (NOD) will all determinations made by the AOJ in the March 2009 rating decision.  In June 2010, the AOJ issued a Statement of the Case (SOC), and the Veteran filed a timely substantive appeal in August 2010.  

In May 2015, the AOJ granted service connection for a psychiatric disorder, to include major depressive disorder.  In December 2015, the Veteran filed a NOD as to the rating and effective date assigned for his psychiatric disability.  The AOJ has not issued a SOC with respect to this matter.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) notes receipt of the NOD as to this claim.  As VACOLS indicates additional action is pending at the AOJ, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlicon is not applicable at this time.

Regarding the remaining issues appealed by the Veteran in April 2009, the Board notes that pertinent evidence has been associated with the claims file without a waiver of initial AOJ review, including Social Security Administration Disability records, VA spine and knee examinations, and VA and private treatment records. Under this circumstance, the Board will remand this matter for AOJ consideration of the additional evidence received in the first instance and issuance of a supplemental statement of the case (SSOC) reflecting any further action required and consideration of that evidence.  See 38 C.F.R. §§ 19.31 (a), 19.37(a).

The second appeal stream stems from a May 2013 rating decision where the AOJ: (1) denied an increased rating in excess of 20 percent for a lumbar spine disability; (2) denied an increased rating in excess of 10 percent for left lower extremity radiculopathy; (3) denied an increased rating in excess of 10 percent for right lower extremity radiculopathy; (4) denied an increased rating in excess of 10 percent for headaches; (5) denied service connection for arthritis (all body); (6) denied service connection for diverticulitis; (7) denied service connection for left tennis elbow; 
(8) denied service connection for carpal tunnel syndrome of the right hand; and 
(9) denied entitlement a total disability rating based on unemployability (TDIU).  

In September 2013, the Veteran filed a NOD with all determinations made by the AOJ in the May 2013 rating decision.  Although a SOC was issued in February 2016, it only addressed the service connection and TDIU issues.  The Board notes that VBMS contains a document dated November 5, 2015 which is labeled "Statement of the Case," however, a review of the document shows that it is a deferred rating decision requesting further development on the 4 remaining increased rating claims.  As such, although the service connection claims are properly before the Board for consideration, a SOC must be issued regarding the Veteran's increased rating claims for the lumbar spine, right and left radiculopathy, and headache disabilities.  Manlincon, 12 Vet. App. 238.

Gastrointestinal Disorder

The Veteran seeks service connection for diverticulitis.  Service treatment records show that the Veteran had rectal bleeding for two days on September 27, 2007.  He reported having diarrhea with blood and an uncomfortable feeling from going to the bathroom.  A rectal examination showed an anal fissure.  On September 28, 2007, the Veteran was seen for hematochezia (i. e., passage of fresh blood through the anus) and painful bowel movements.  A rectal examination again showed an anal fissure, but not hemorrhoids.  

Post-service medical evidence includes an April 2009 colonoscopy report.  The pre-procedure diagnosis was rectal bleeding.  Final diagnoses included diverticulitis and internal hemorrhoids.  A December 2009 VA treatment record shows that the Veteran continues to have complaints of rectal bleeding.  

AVA examination regarding the etiology of his gastrointestinal disorders should be obtained to assist in determining whether the Veteran's currently diagnosed diverticulitis and/or hemorrhoids first manifested in service or are otherwise related to service. 

TDIU

The issue of entitlement to a TDIU is intertwined with the claims being remanded. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, adjudication of the TDIU claim is deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's gastrointestinal disorder, to include diverticulitis and hemorrhoids.  All necessary tests should be performed.  The claims folder should be reviewed.  

The examiner is requested to furnish an opinion as to the following:

(a)  Indicate the presence of all current shown gastrointestinal disorders, including diverticulitis and hemorrhoids.

(b) For each current gastrointestinal disorder, state whether it is at least as likely as not (i.e., 50 percent or greater probability) that it first manifested in service or is otherwise related to service.  *In doing so, address the September 2007 service treatment records where the Veteran complained of rectal bleeding.  He was diagnosed with diverticulitis and hemorrhoids approximately 1.5 years following service separation.  See April 2009 colonoscopy report.  

A complete rationale for the opinions rendered should be provided.

2.  Issue a Statement of the Case to the Veteran and his representative concerning the claims for (1) an increased rating in excess of 20 percent for a lumbar spine disability; (2) increased rating in excess of 10 percent for left lower extremity radiculopathy; (3) an increased rating in excess of 10 percent for right lower extremity radiculopathy; and (4) increased rating in excess of 10 percent for headaches.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.  Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

3.  Readjudicate the following issues in a SSOC considering all evidence: (1) service connection for a gastrointestinal disorder, to include diverticulitis and hemorrhoids; (2) an initial rating in excess of 10 percent rating for a cervical spine disability; (3) an initial compensable rating for a left knee disability; (4) an initial compensable rating for a ganglion cyst of the left hand; (5) a rating in excess of 20 percent for the service-connected right knee disability; and (6) entitlement to a TDIU.  If the benefits sought on appeal remain denied, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


